DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 09/06/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitta (US 2020/03442266 A1) in view of AAPA (Applicant’s Admitted Prior Art) and in further view of Fukushima (US 2022/0175325 A1).

Consider claims 1, 5 and 9, Nitta disclose an image processing apparatus, comprising: 
[claim 9: non-transitory computer-readable storage medium storing a program that causes a computer to execute a process: (paragraphs 71 and 73)]
a memory; and (paragraph 69)
a processor coupled to the memory and configured to: (abstract, paragraphs 10 and 25)
generate a trained machine learning model by learning a machine learning model using a first set (read as initial value) of image data, (paragraphs 12-13; A learning device that learns a neural network that performs inference using an image as input data.  The input image means an image input to the neural network. The input image includes an image that is an initial value and an image that is updated and estimated based on the initial image. Hereinafter, an image that is an initial value may be referred to as an initial image, and an estimated image may be referred to as an estimated image.
output an inference result by inputting a second set of image data (paragraph 13; an image that is updated and estimated based on the initial image) to the trained machine learning model, and (paragraph 39; The inference unit 102 inputs the estimated image x to the neural network, and obtains an output y that is an inference result of the neural network with respect to this input.  Also step S103 in figure 2)
process a region of interest at a time of inference with respect to image data for which an inference result is correct in the second set of image data.  (paragraph 41, based on the label and the inference result (output y) , the loss calculation unit calculates the loss A that becomes smaller as the degree of matching between the output y and the target label becomes larger; also see step S104 in figure 2; abstract, paragraphs 17 and 30; The target label indicates a correct answer of the inference.)
Nitta fails to specifically disclose generating pseudo images by processing a certain padding process, the region having a heat map value equal to or greater than a threshold and store a third set of image data to which the generated pseudo images are added to the memory.
In related art, AAPA discloses generating pseudo images by processing a certain padding process.

    PNG
    media_image1.png
    321
    580
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of AAPA into the teachings of Nitta to effectively perform padding processing to obtain image data used for deep learning.
Furthermore, in related art, Fukushima discloses a heat map value equal to or greater than a threshold (paragraph 180; The basis for the diagnostic result may be a map (attention map or activation map) that visualizes a feature extracted by a learned model, which may be, for example, a color map (heat map) that indicates the feature in color. At this time, for example, the heat map may be displayed superimposed on a medical image serving as input data. Note that the heat map may be obtained by using, for example, Grad-CAM (Gradient-weighted Class Activation Mapping), which is a method for visualizing a region with a greater contribution to an output value of a predicted (estimated) class (a region with a greater gradient), Guided Grad-CAM, or the like.) and store a third set of image data to which the generated pseudo images are added to the memory (paragraph 208; storage unit 114) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Fukushima into the teachings of Nitta and AAPA to improve the determination accuracy of disease risk determination.

Consider claims 2 and 6, Nitta, as modified by AAPA and Fukushima, discloses the claimed invention wherein identify the image data for which the inference result is correct in the second set of image data, (paragraph 17; the acquisition unit acquires an initial image and a target label indicating a correct answer of inference; Figure 4 is a diagram illustrating an example of the contribution-degree image which illustrates an example of the contribution-degree image calculated based on the inference result for the input image whose correct answer is “9”.) and generate region-of-interest information indicating the region of interest at a time of inference based on feature region information calculated at the time of inference for the identified image data for which the inference result is correct.  (paragraph 47; The contribution-degree image is an image indicating a region that contributes to the inference of the input image when the input image is input to the neural network. The region that contributes to the inference includes a region that has a large influence on inference results due to changes in the value of the region, a region that is obtained by reversing the neural network path from the active part of the output, etc.)

Consider claims 3 and 7, Nitta, as modified by AAPA and Fukushima, discloses the claimed invention wherein store image data obtained by processing the region of interest at a time of inference (paragraph 15; The storage stores various types of data used for various processes by the data generation device. For example, the storage stores a parameter that defines a learned neural network, an initial image, and an estimated image . The parameter that defines the neural network is a weighting factor and a bias.) and a correct label corresponding to image data before processing in the memory in association with each other.  (paragraph 17; the acquisition unit may acquire the initial image and the target label stored in the storage)

Consider claims 4 and 8, Nitta, as modified by AAPA and Fukushima, discloses the claimed invention wherein the processor is configured to: process any one of a plurality of regions in which a value (read as degree of matching) of the region-of-interest information is different from each other.  (paragraph 10; The processors calculate a first loss and a second loss. The first loss becomes smaller in value as a degree of matching between the inference result and a target label becomes larger. The target label indicates a correct answer of the inference. The second loss is a loss based on a contribution degree to the inference result of a plurality of elements included in the input data and the target label. The processors update the input data based on the first loss and the second loss.)

Consider claims 10 and 11, as modified by AAPA and Fukushima, discloses the claimed invention wherein the certain padding process is selected from noise addition, smoothing, and contrast adjustment.  (AAPA paragraph 4)

Relevant Prior Art Directed to State of Art
Sato (US 2021/0174143 A1) is relevant prior art not applied in the rejection(s) above.  Sato discloses an obtainer that obtains a fourth image; a controller that inputs the fourth image to an inference model to obtain an inference result; and an outputter that outputs data based on the inference result obtained, wherein the inference model is trained using: reference data used in machine learning for a second image; and a third image as training data, the third image is generated by convolving each of a plurality of regions in the second image with at least one point spread function (PSF) extracted in a corresponding region of a plurality of regions in a first image that is different from the second image, and the first image is generated by a multi-pinhole camera.


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665